Citation Nr: 1125095	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-31 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a separate compensable initial rating for service-connected hypertension, currently rated with service-connected diabetic nephropathy for renal dysfunction.

2.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to December 1959, and from March 1960 to April 1980.  

These matters come before the Board of Veterans' Appeals (Board) from July 2009 (left knee) and August 2009 (hypertension) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  
The Veteran submitted additional written evidence at the hearing with a written waiver of RO consideration.
 
The  issue of entitlement to service connection for a right hip disability, as secondary to a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   (See Board hearing transcript, pages 22 and 23.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

Throughout the rating period on appeal, the competent clinical evidence of record indicates that the Veteran's hypertension is manifested by a systolic pressure predominantly less than 160 and a diastolic pressure predominantly less than 100, with no history of a diastolic pressure predominantly more than 100.


CONCLUSION OF LAW

The criteria for a separate compensable initial rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code (DC) 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the Veteran, dated in July 2008, VA informed the appellant of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of a disability rating and effective date if service connection for hypertension was granted.  Because the August 2009 RO decision granted the Veteran's claim of entitlement to service connection for hypertension, that claim was substantiated.  His filing of a notice of disagreement to the initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The August 2009 RO decision under the heading "reasons and bases" informed the Veteran of the minimum requirements to obtain a compensable rating for hypertension.  In addition, the June 2010 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant criteria for rating the Veteran's disability under the diagnostic codes (DC) for rating renal dysfunction, which includes hypertension as a symptom.  The Veteran was thus informed of what was needed to achieve the next-higher schedular rating under two diagnostic codes.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical examination and treatment records, and the statements of the Veteran in support of his claim, to include his testimony at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Board notes that the Veteran testified that he intended to submit a photocopy of a scrapbook with photographs.  The undersigned presiding Veterans Law Judge afforded him thirty days to submit such additional evidence, but he has not yet done so to date.  Nevertheless, the Board notes that this evidence was in regard to the Veteran's claim for entitlement to service connection for a left knee disability, and not for his claim for entitlement to a separate rating for hypertension.  The Board notes that there is no evidence of record for the timeframe immediately preceding the Veteran's diagnosis of hypertension, and identification of medication prescribed, in the 1990s; however, the Veteran's STRs for more than 20 years and the many private medical records in evidence contain numerous blood pressure readings.  The Veteran has not provided any authorization for VA to obtain any additional records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that it does not have a duty to attempt to obtain any additional medical records.

A VA examination with respect to the rating issue on appeal was obtained in August 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as it is predicated on a review of the Veteran's medical records, his complaints, his blood pressure readings, and his medications.  The examination report provided findings for consideration in rating the disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Rating Renal Dysfunction 

Under this regulatory provision, renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease process is rated as renal dysfunction. 38 C.F.R. § 4.116, Diagnostic Code 7541.

For renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  A maximum rating of 100 percent is warranted where renal dysfunction requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a.

The Board also observes that separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardio- vascular disabilities, unless there is absence of a kidney or regular dialysis is required. 38 C.F.R. § 4.115. 

Hypertension

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Hypertension

The August 2009 rating decision granted service connection for hypertension as secondary to service-connected diabetes mellitus, type II.  The hypertension was rated with his service-connected diabetic nephropathy.  As such, the Veteran is service-connected for diabetic nephropathy with hypertension, evaluated as 60 percent disabling effective from April 2009, under the diagnostic code for renal involvement in diabetes mellitus (DC 7541), and as such, rated as renal dysfunction.  The Veteran avers that in addition to the already existing 60 percent rating for renal dysfunction associated with diabetes mellitus, he should be awarded a separate rating for his hypertension.  His contention is that he takes four maintenance drugs and that his hypertension is still not under control.  (See Board hearing transcript, page 28.) 

As noted above, under Diagnostic Code 7101 a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.

An August 2009 VA examination report reflects blood pressure readings as follows:

120/80
110/80
120/80.

The April 2009 VA examination report reflects blood pressure readings as follows:

120/80
128/78
128/80
110/70
120/80
110/60

The record does not reflect that the Veteran has a diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more in order to warrant a 10 percent evaluation.

A 10 percent evaluation would be warranted if the evidence of record reflected that he had a history of diastolic pressure predominantly 100 or more and he required continuous medication for control.  The Board notes that the record does establish that the Veteran has been prescribed medication for his high blood pressure.  The Board has also considered the numerous blood pressure readings contained in the claims file, and need not repeat them in the decision.  The Board notes that the readings do not reflect a history of diastolic pressure predominantly 100 or more.  The vast majority of the more than forty readings reflect a diastolic pressure predominantly 80 or less.  

The Board also acknowledges the Veteran's contention that his blood pressure would reasonably be expected to exceed the minimum requirements in the absence of blood pressure medication.  The Board may not rate a Veteran upon such speculation.  The Board also acknowledges the statement of Dr. J.Q., dated in December 2009, in which he states that the Veteran should be entitled to a higher rating "in view of the fact that he has been on continuous blood pressure medications since 1991 and will continue to do so for the duration of his lifetime."  The governing regulation is clear that, in order to achieve a compensable rating, certain systolic or diastolic levels must be met; the mere fact that a Veteran needs medication to control his hypertension is insufficient to warrant a compensable rating.

In sum, the record establishes that the Veteran has been prescribed medication for his high blood pressure.  However, as noted above, the record does not establish a history of diastolic pressure predominantly 100 or more.  Both conditions must be met to warrant a 10 percent evaluation on the basis of continuous medication.  Thus, the evidence does not reflect that the Veteran is entitled to a compensable rating for hypertension under Diagnostic Code 7101.

A May 2009 VA examination report reflects that the Veteran's nephropathy is at least as likely as not a complication of his service-connected diabetes.  Under DC 7541, renal involvement in diabetes mellitus is to be rated as renal dysfunction.  The Board also notes that rating criteria for the Veteran's current 60 percent evaluation encompasses hypertension which is at least 40 percent disabling; as noted above, the Veteran's hypertension is non-compensable.

The Board finds that the competent credible medical evidence of record demonstrates that the Veteran's hypertension more nearly approximates the criteria for a non-compensable rating under Diagnostic Code 7101, and that a separate compensable initial rating for hypertension is not warranted at any time during the rating period on appeal.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate a level of disability as shown by objective testing.  Thus, further consideration of an extrascheudlar rating is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).



ORDER

Entitlement to a separate compensable initial rating for service-connected hypertension, currently rated with diabetic nephropathy as renal dysfunction, is denied.

REMAND

The Veteran contends that he was terminated from employment as a firefighter with San Diego, California fire department, due to his left knee disability.  The Board notes that the Veteran was discharged from service in April 1980.  He states that in 1981, he applied for a firefighter position and was hired on a probationary basis.  He further testified that after ten and a half months, he could not bend his knee.  He was terminated within approximately one month of that.  (See Board hearing transcript, pages 8 and 9.)  Thus, the Veteran has asserted that in approximately 1982, he was terminated due to a left knee disability.  He testified that he does not have any documents with regard to the reasons for his termination, but that the fire department may have such documentation.  The Board finds that VA has a duty to assist the Veteran in attempting to obtain any such documentation.

The evidence of record includes a private medical opinion that the Veteran s current left knee disability is causally related to active service.  It also contains a December 2009 VA examination report and opinion that the Veteran's left knee disability is not caused by or a result of the Veteran's left knee pain in service.  The VA examiner's opinion was based on a review of the Veteran's STRs and post service medical records.  The examiner noted that the 1963 operative report found no evidence of meniscus or ligatmentous injury, an excellent post operative range of motion, and a final diagnosis of acute synovitis due to trauma to left knee.  The examiner also noted that the Veteran was cleared "fit for duty" in 1963; hence no chronic disease was found for the Veteran's left knee.  The examiner noted that the STRs reflect that the Veteran's left knee condition was healed completely and he was returned to full duty.  The examiner also noted that the Veteran was physically fit to subsequently re-enlist and that the Veteran's subsequent medical examinations revealed normal extremities.  (See September 1969, July 1972, January 1976, April 1977, and April 1980 (report of medical examination for separation purposes)).  

The Veteran's STRs from July 1963 to April 1980 reflect numerous complaints with regard to numerous non-knee conditions such as: congestion (March 1964), eye and nose trouble (May 1964), nose and lip swelling (May 1964), pain in the groin (June 1964), a rash on his hands (October 1964), a sore thumb (February 1965), shoulder pain (February, March, April, May, September, October 1972, January 1973), hemorrhoids (February 1966, June and December 1972, July 1973, August 1974), a "frozen shoulder" (April 1973), EKG abnormalities (July 1980), scrotom rash (March 1966 and August 1977), sore muscle of chest (March 1966), sore throat (May 1970), bronchitis (September 1979), throat irritation (January 1980), swollen neck glands (March and October 1977, September 1965), otitis externa (February 1979), sore throat (April 1979), rash on feet (May 1977), injury to wrist (May 1975), neck and back complaints (September 1965), blurred vision (September 1969), head cold (July 1973), and wheezing (August 1974).  The STRs are negative for any complaints with regard to the Veteran's left knee since the July 1963 surgery.

In addition, in correspondence from Dr. J.O., dated in July 2006, it was noted that the Veteran "developed left knee pain over the last 6 years", or since approximately 2000.  

Based on the above, the Board finds that any employment record, if in existence, which reflects that the Veteran had a left knee disability shortly after service would be helpful to the Board in adjudicating the Veteran's claim.  This is especially true because the earliest evidence of record of post service treatment is in July 2004, more than 20 years after separation from service,  


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the San Diego, California fire department for which he worked in approximately 1980, 1981, or 1982.  After obtaining a completed VA Form 21-4142, the RO should attempt to obtain all employment records for the Veteran, to include all reasons for termination. 

2.  If, and only if, the RO receives fire department employment records for the Veteran which note complaints or problems with his left knee, request the December 2009 VA examiner to provide a supplemental opinion, to include consideration of such records, as to whether it is at least as likely as not that the Veteran has a current left knee disability that is related to his military service.   

3.  If, and only if, the RO receives fire department employment records for the Veteran which note complaints or problems with his left knee, and if the December 2009 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current left knee disability.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current left knee disability causally related to his military service.  All necessary tests should be performed.  The claims folder, and this remand, should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

4.  Thereafter, after undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for a left knee disability on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


